Case: 20-60907     Document: 00515917267         Page: 1     Date Filed: 06/28/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          June 28, 2021
                                  No. 20-60907                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   Karen Patricia Guzman Rodriguez,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 945 918


   Before Haynes, Ho, and Wilson, Circuit Judges.
   Per Curiam:*
          Karen Patricia Guzman Rodriguez, a native and citizen of Honduras,
   petitions for review of the decision of the Board of Immigration Appeals
   (BIA) dismissing her appeal from the denial of her application for asylum and
   withholding of removal based on her membership in a particular social group.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60907       Document: 00515917267          Page: 2    Date Filed: 06/28/2021




                                     No. 20-60907


   She does not challenge the denial of her claim for relief based upon political
   opinion or her claim for protection under the Convention Against Torture
   and therefore has abandoned those claims. See Soadjede v. Ashcroft, 324 F.3d
   830, 833 (5th Cir. 2003).
            This court reviews the final decision of the BIA and will only consider
   the decision of the Immigration Judge where it influenced the decision of the
   BIA. See Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir. 2007). Questions of
   law are reviewed de novo and factual findings for substantial evidence. See
   id. at 594; Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). Under the
   substantial evidence standard, this court may not reverse an immigration
   court’s factual findings unless “the evidence was so compelling that no
   reasonable factfinder could conclude against it.” Wang, 569 F.3d at 537.
   Whether an applicant is eligible for asylum or withholding of removal is a
   factual finding. See Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006)
   (citations omitted).
            To be eligible for asylum, Guzman Rodriguez must show that she is
   unable or unwilling to return to her home country “because of persecution
   or a well-founded fear of persecution on account of,” as relevant here,
   “membership in a particular social group.” 8 U.S.C. § 1101(a)(42)(A); see
   also 8 U.S.C. § 1158(b)(1). A cognizable particular social group must: (1)
   consist of persons who share a common immutable characteristic; (2) be
   defined with particularity; and (3) be socially visible or distinct within the
   society in question. See Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA
   2014).
            Substantial evidence supports the BIA’s decision that Guzman
   Rodriguez’s proposed particular social group—“business women from
   Honduras”—is not cognizable because it lacks the required immutability,
   social visibility, or particularity. See Orellana-Monson v. Holder, 685 F.3d 511,




                                           2
Case: 20-60907     Document: 00515917267          Page: 3   Date Filed: 06/28/2021




                                   No. 20-60907


   518-19 (5th Cir. 2012). Guzman Rodriguez has not shown that her proposed
   group is more than a “catch all” of persons fearing persecution. See id.
   Because she has failed to demonstrate her entitlement to asylum, Guzman
   Rodriguez has also failed to demonstrate her entitlement to withholding of
   removal. See Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002).
          DENIED.




                                         3